Citation Nr: 1316838	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  08-14 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to June 1965.  He also had a verified period of active duty for training (ACDUTRA) from August 22, 1952 to December 23, 1952.

This matter comes before the Board of Veterans' (Board) from a July 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran testified before the undersigned at a February 2012 hearing at the RO. A transcript of that hearing has been associated with his claims folder.

In April 2012, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue was remanded by the Board for further development in May 2012 and February 2013.  The requested development has been completed to the extent that was possible, and the case has been returned for further appellate review. 

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO. 

At the Veteran's Board hearing, he testified that "aid and attendance was already approved" but then it suddenly stopped.  In a September 2006 statement in support of the claim (VA Form 21-3138), the Veteran referenced a January 2002 rating decision in which the RO granted entitlement to special monthly pension based on the need for aid and attendance.  He questioned the reason that he is not receiving compensation despite this rating decision.  The Board notes that the January 2002 rating decision granted the Veteran a nonservice-connected pension.  The law authorizes the payment of nonservice-connected disability pension to a Veteran of a war who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521 (West 2002).  The Veteran should note that entitlement to nonservice-connected disability pension is a separate issue from entitlement to special monthly compensation (SMC), which is compensation due for service-connected disabilities.  If the Veteran is not receiving the nonservice-connected disability pension that was granted by the RO in its January 2002 rating decision, the Board does not have jurisdiction over the issue, and it is referred back to the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not service-connected for a disability that is productive of blindness in both eyes with 5/200 visual acuity or less or concentric contraction of the visual field to 5 degrees or less, is not a patient in a nursing home, and is not bedridden.  His service-connected disabilities, alone, are not otherwise shown to be so disabling as to render him unable to care for his daily needs or protect himself from the hazards incident to his environment.  

2.  The Veteran is service-connected for a duodenal ulcer, rated 20 percent disabling; residuals of internal derangement of the left knee, rated 10 percent disabling; and, instability of the left knee, rated 10 percent disabling. He is not rated 100 percent for any service connected disability, and he is not otherwise permanently housebound by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for SMC based upon the need for regular aid and attendance of another person or on account of being housebound have not been met. 38 U.S.C.A. §§ 1114(l)-(s), 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.350(i)(2), 3.351(b)-(c), 3.352(a), 4.25 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  

Here, the Veteran was sent a letter in an August 2006 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a February 2012 before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Special Monthly Compensation (SMC)

SMC at the aid and attendance rate is payable when a Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  To establish a need for regular aid and attendance, a Veteran must be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; a patient in a nursing home because of mental or physical incapacity; or show a factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-(c), 3.352(a).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  Also, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a). 

The particular personal functions which a Veteran is unable to perform should be considered in connection with the claimant's condition as a whole. The evidence need only establish that a Veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that a Veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that a condition requires the Veteran to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a). 

A Veteran must be unable to perform one of the enumerated disabling conditions, but a Veteran's condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).  The criteria for determining whether a Veteran is in need of the aid and attendance of another person may be met if he is bedridden.  "Bedridden" is defined as a condition that, through its essential character, actually requires that a Veteran remain in bed.  The fact that a Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352.

In order for a Veteran to prevail in his claim, the evidence must show that it is a service-connected disability that has resulted in the need for regular aid and attendance.  Prejean v. West, 13 Vet. App. 444 (2000). 

SMC is also payable, under 38 U.S.C.A. 1114(s), where a Veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when a Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 C.F.R. § 3.350(i)(2). 

Housebound benefits granted on the basis of being substantially confined to the home means inability to leave to earn a living.  The law and regulation providing housebound benefits are intended to provide additional compensation for Veterans who are unable to overcome their particular disabilities and leave the house in order to earn an income as opposed to an inability to leave the house at all.  Hartness v. Nicholson, 20 Vet. App. 216 (2006).

The relevant focus for adjudicating an increased rating claim, including SMC, is on the evidence concerning the state of the Veteran's disabilities from the time period one year before the claim was filed until VA makes a final decision on the claim. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has been granted service connection for the following disabilities:  duodenal ulcer, rated 20 percent disabling; residuals of internal derangement of the left knee, rated 10 percent disabling; and instability of the left knee, rated 10 percent disabling.

At the February 2012 Board hearing, the Veteran testified that he requires aid and attendance due to his transverse myelitis.  He stated that he uses a wheelchair; he cannot sit up straight in his chair; and, his inability to sit up straight makes it very difficult to wheel his chair.  

A VA examination was conducted in November 2006.  The examiner reviewed the Veteran's on-line medical records.  The Veteran reported dysphagia, with almost daily episodes of feeling his esophagus is "clogged" (requiring him to induce vomiting to clear it).  He also reported episodes of 10/10 burning in the center of his sternum (twice per week).  He reported taking Mylanta, which temporarily relieved symptoms.  He also described a sensation of regurgitation in his throat that occurs on a daily basis. He reported frequent nausea (often waking his up once or twice at night).  Upon examination, the Veteran appeared in a fair state of health and nutrition.  He was down approximately 5 pounds from his baseline.  Bowel sounds were present but hypoactive.  He was diagnosed with status post peptic ulcer disease requiring daily medication with partial control of symptoms.      

The Veteran also underwent a VA examination in July 2012.  The examiner noted a diagnosis of a left knee strain, with removal of cartilage from the knee cap.  Upon examination, there was left leg flexion to 85 degrees with pain at 85 degrees.  Extension was to 0 degrees, with no objective evidence of painful motion.  With regard to functional limitation, the Veteran had functional limitations in both lower extremities.  Specifically, he had less movement than normal; weakened movement; incoordination, impaired ability to execute skilled movements smoothly; atrophy of disuse; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  Muscle strength testing was 2/5 in both knees.  The examiner noted that the Veteran regularly used a wheelchair due to his history of transverse myelitis and weakness affecting the lower legs.  The examiner stated that the Veteran's left knee disability did not impact his ability to work; and that his history of weakness and atrophy of his lower extremities was related to his history of transverse myelitis, and not due to his left knee disability.   

There is no competent medical evidence that attributes the Veteran's need for aid and attendance to his service connected disabilities.  To the contrary, the July 2012 examiner found that the Veteran's service connected left knee disabilities do not even prevent the Veteran from working.  Instead, the Veteran's weakness and atrophy of his lower extremities, and the regular use of a wheelchair, is due to nonservice-connected transverse myelitis.  Moreover, the Veteran indicated at his Board hearing that he sought special monthly compensation for aid and attendance due to his transverse myelitis and back disabilities (neither of which are service connected).  

In the Veteran's April 2013 Brief, the representative requested a new examination because the July 2012 examination report showed pain on movement, weakened movement; incoordination, impaired ability to execute skilled movements smoothly; atrophy of disuse; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  However, these symptoms were ultimately attributed to a nonservice-connected disability (transverse myelitis).  In sum, the examiner clearly concluded that the service-connected knee disability did not render the Veteran housebound.  Moreover, there is no indication that the Veteran's symptomatology has substantially changed since that last examination.  Therefore, a new VA examination is not warranted.   

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to SMC based on the need for regular aid and attendance of another person or on account of being housebound must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).



ORDER

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on account of being housebound is denied.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


